DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of in the reply filed on August 24, 2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koshimizu (U.S. 2009/0255800) in view of Oswald et al. (U.S. 2010/0099266).
With respect to claims 1 and 12, referring to Figure 14 and paragraphs [0114]-[0120], [0130]-[0135], Koshimizu discloses a system comprising:  a base radio frequency (RF) generator 28 (par.[0115], i.e. LF); a non-base RF generator 128 (par.[0115], i.e. HF); an external controller 80 coupled to the base RF generator and the non-base RF generator via a connection(par.[0116]-[0120], Note. It is conventionally known for the control unit to include a common line within the control unit box and the common line will split once it leaves the control unit to connect to the separate RF generators.), wherein the external controller is configured to:  send a control signal to the base RF generator via the connection to control pulsing of a base RF signal between a first base power level and a second base power level (pars.[0116],[0134], i.e. high and low power levels, LF amplitude), wherein the base RF signal is supplied to an impedance matching network 32 coupled to a plasma, wherein the supply of the base RF signal creates a disturbance in an impedance of the plasma within the plasma chamber; and send the control signal to the non-base RF generator to control pulsing of a non-base RF signal, wherein the non-base RF signal is pulsed between a first pre-determined non-base power level and a second pre-determined non-base power level in accordance with the control signal to achieve synchronization with the pulsing of the base RF signal, wherein the non-base RF signal is supplied to an impedance matching network 104, wherein the non-base RF signal pulses between a first pre-determined non-base power level and a second pre-determined non-base power level (pars.[0118]-[0119],[0134]-[0135] i.e. high and low power levels), wherein the synchronization occurs when the non-base RF signal achieves the first pre-determined non-base power level simultaneously with achievement of the first base power level and achieves the second pre-determined non-base power level simultaneously with achievement of the second base power level (pars.[0116]-[0120], [0129]-[0135]), wherein the synchronization occurs to reduce a disturbance in the plasma impedance caused by the pulsing of the base RF signal (pars.[0116]-[0120], [0129]-[0135]).
With respect to “synchronization between the base RF signal and the non-base RF signal occurs without detection of a change in a plasma impedance”, Koshimizu simply discloses that the non-base RF signal is controlled based on a reflection wave measurement (par.[0119]).   However, Koshimizu is silent on whether synchronization between the base RF signal and the non-base RF signal occurs without detection of a change in a plasma impedance (par.[0133])).  Nevertheless, it would have been obvious to one having ordinary skill in the art to have determined the optimum time for synchronization between the base RF signal and the non-base RF signal through routine experimentation (In re Aller, USPQ 233 (CCPA 1955), In re Boesch, 205 USPQ 215 (CCPA 1980)).  In other words, in order to simplify an advanced procedure, the measuring step can be eliminated by learning the optimum processing parameters from past synchronizations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the apparatus of Koshimizu to have synchronization between the base RF signal and the non-base RF signal occurs without detection of a change in a plasma impedance since it is obvious to optimize this parameter in order to reduce the complexity of the operation from one batch to the next.

Koshimizu is silent on a base RF generator to supply the base RF signal to a single impedance matching network and a non-base RF generator to supply the non-base RF signal to a single impedance matching network.
Referring to Figure 1 and paragraphs [0046]-[0047], Oswald et al. teach a plasma system wherein it is conventionally known in the art for a base RF generator 184 to supply the base RF signal to a single impedance matching network 188 and a non-base RF generator 185 to supply the non-base RF signal to a single impedance matching network 188 in order to match the impedance of the base RF generator and non-base RF generator to the plasma impedance.  Additionally, by using one single impedance matching network, it significantly reduce the cost and footprint of the system without sacrificing process benefit.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Koshimizu such that a base RF generator to supply the base RF signal to a single impedance matching network and a non-base RF generator to supply the non-base RF signal to a single impedance matching network as taught by Oswald et al. since using one single impedance matching network significantly reduce the cost and footprint of the system without sacrificing process benefit of impedance matching.
With respect to claim 2, the system of Koshimizu further includes wherein the base RF generator is a 2 megahertz (MHz) RF generator and the non-base RF generator is a 27 MHz or a 60 MHz RF generator (par.[0077]).
With respect to claims 3 and 13, the system of Koshimizu further includes wherein the first base power level includes a range of power values of the base RF signal and the range of power values is exclusive of a range of power values of the second base power level of the base RF signal (pars.[0116],[0134]).
With respect to claim 4, the system of Koshimizu further includes wherein the first pre-determined non-base power level facilitates achievement of a process result and the second pre-determined non-base power level facilitates achievement of another process result (pars.[0118]-[0119],[0134]-[0135]).
With respect to claim 5, the system of Koshimizu further includes wherein the control signal is sent to the non-base RF generator to facilitate a generation of the first pre-determined non-base power level with the generation of the first base power level and a generation of the second pre-determined non-base power level with the generation of the second base power level (pars.[0116],[0118]-[0119],[0134]-[0135]).
With respects 6 and 14, the system of Koshimizu further includes wherein the control signal is sent to the non-base RF generator to achieve the second pre-determined non-base power level without identifying the change in the impedance of plasma, wherein the change in the impedance of plasma is caused by a transition from the first base power level to the second base power level; and wherein the control signal is sent to the non-base RF generator to achieve the first pre-determined non-base power level without identifying another change in the impedance of plasma, wherein the other change in the impedance of plasma is caused by a transition from the second base power level to the first base power level (pars.[0116],[0118]-[0119],[0134]-[0135]).
Note.  All power levels of Koshimizu are pre-determined since they are adjusted to perform a specific task (pars.[0116]-[0135]).
With respect to claim 7, it is an obvious design for the system of Koshimizu, further comprising a computer 80 configured to calculate the first pre-determined non-base power level and the second pre-determined non-base power level from one or more measurements of a plasma processing chamber parameter, wherein the first predetermined non-base power level and the second pre-determined non-base power level are calculated to achieve a process parameter associated with a substrate within the plasma chamber (pars. [0118]-[0119],[0134]-[0135]),[0140]-[0141]).
With respect to claim 8, it is an obvious design for the system of Koshimizu to further include wherein the plasma processing chamber parameter is a chuck bias (par.[0116]) and the process parameter is a deposition rate (i.e. indirect process parameter of pulsing, plasma density and plasma sheath thickness, par.[0123]).
With respect to claim 9, it is an obvious design for the system of Koshimizu further comprising a computer 80 configured to calculate the first pre-determined non-base power level and the second pre-determined non-base power level before the base RF generator is controlled to generate the base RF signal and before the non-base RF generator is synchronized with the base RF generator to generate the non-base RF signal (pars.[0116],[0118]-[0119],[0134]-[0135], [0140]-[0141]).
With respect to claims 10 and 17, the system of Koshimizu in view of Oswald et al. further includes wherein both the base RF generator 184 and the non-base RF generator 185 are configured to be coupled to an electrode of the plasma chamber via the single impedance matching network 188, wherein another electrode 130 of the plasma chamber is configured to be coupled to a ground potential, wherein the other electrode is configured to face the electrode (Fig. 1-Oswald et al.).  Additionally, it has been held that an express suggestion to substitute one equivalent component or process for another is necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1985).  See MPEP 2144.06 II.  
With respect to claims 11 and 18, the system of Koshimizu further includes wherein the achievement of the first pre-determined non-base power level and the achievement of the second pre-determined non-base power level occurs during processing of a substrate in the plasma chamber, wherein the change in the impedance is not detected during the processing of the substrate (pars.[0118]-[0119],[0134]-[0135]).
With respect to claim 15, it is an obvious design for the system of Koshimizu further comprising:  a computer 80 configured to calculate the first pre-determined non-base frequency and the second pre-determined non-base frequency to increase efficiency of power delivered by the non-base RF generator (pars. [0118]-[0119],[0134]-[0135]),[0140]-[0141]).
With respect to claim 16, it is an obvious design for the system of Koshimizu, further comprising:  a computer 80 configured to calculate the first pre-determined non-base frequency and the second pre-determined non-base frequency before the base RF generator is controlled to generate the base RF signal and before the non-base RF generator is synchronized to generate the non-base RF signal (pars. [0118]-[0119],[0134]-[0135]),[0140]-[0141]).
With respect to claim 19, referring to Figure 14 and paragraphs [0114]-[0120], [0130]-[0135], Koshimizu discloses a system comprising:  a plasma chamber 10 configured to process a substrate W (Fig. 14); an impedance matching network 32, 104 coupled to the plasma chamber; a base radio frequency (RF) generator 28 coupled to an impedance matching network and coupled to an external controller 80 via a connection (par.[0116]-[0120], Note. It is conventionally known for the control unit to include a common line within the control unit box and the common line will split once it leaves the control unit to connect to the separate RF generators.), wherein the base RF generator is configured to receive a control signal via the connection from the external controller and generate a base RF signal that pulses in synchronization with the control signal 80 (par.[0116]), wherein the supply of the base RF signal creates a disturbance in an impedance of plasma within the plasma chamber; and a non-base RF generator 128 coupled to the impedance matching network 32, 104 and coupled to an external controller 80 via the connection (par.[0116]-[0120], Note. It is conventionally known for the control unit to include a common line within the control unit box and the common line will split once it leaves the control unit to connect to the separate RF generators.), wherein the non-base RF generator is configured to receive the control signal from the external controller and generate a non-base RF signal (par. [0118]), wherein the non-base RF signal pulses between a first pre-determined parameter level and a second pre-determined parameter level synchronous with the base RF signal (pars.[0118]-[0119],[0134]-[0135]).
With respect to “synchronization of the non-base RF signal with the control signal occurs without detection of a change in a plasma impedance”, Koshimizu simply discloses that the non-base RF signal is controlled based on a reflection wave measurement (par.[0119]).   However, Koshimizu is silent on whether synchronization of the non-base RF signal with the control signal occurs without detection of a change in a plasma impedance (par.[0133])).  Nevertheless, it would have been obvious to one having ordinary skill in the art to have determined the optimum time for synchronization of the non-base RF signal with the control signal through routine experimentation (In re Aller, USPQ 233 (CCPA 1955), In re Boesch, 205 USPQ 215 (CCPA 1980)).  In other words, in order to simplify an advanced procedure, the measuring step can be eliminated by learning the optimum processing parameters from past synchronizations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the apparatus of Koshimizu to have synchronization of the non-base RF signal with the control signal occurs without detection of a change in a plasma impedance since it is obvious to optimize this parameter in order to reduce the complexity of the operation from one batch to the next.
Koshimizu is silent on a base RF generator to supply the base RF signal to a single impedance matching network and a non-base RF generator to supply the non-base RF signal to a single impedance matching network.
Referring to Figure 1 and paragraphs [0046]-[0047], Oswald et al. teach a plasma system wherein it is conventionally known in the art for a base RF generator 184 to supply the base RF signal to a single impedance matching network 188 and a non-base RF generator 185 to supply the non-base RF signal to a single impedance matching network 188 in order to match the impedance of the base RF generator and non-base RF generator to the plasma impedance.  Additionally, by using one single impedance matching network, it significantly reduce the cost and footprint of the system without sacrificing process benefit.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Koshimizu such that a base RF generator to supply the base RF signal to a single impedance matching network and a non-base RF generator to supply the non-base RF signal to a single impedance matching network as taught by Oswald et al. since using one single impedance matching network significantly reduce the cost and footprint of the system without sacrificing process benefit of impedance matching.
With respect to claim 20, the system of Koshimizu further includes wherein the first pre-determined parameter level is a power level and the second pre-determined parameter level is a power level (i.e. amplitude PA, PB, Fig. 16, pars. [0130]-[0135]).
With respect to claim 21, the system of Koshimizu further includes wherein the first pre-determined parameter level is a frequency and the second pre-determined parameter level is a frequency (i.e. frequency FA, FB, Fig. 16, pars. [0130]-[0135]).
With respect to claim 22, the system of Koshimizu further includes wherein the second pre-determined parameter level is achieved without detecting the change in the impedance of plasma in the plasma chamber caused by a transition from a first base power level of the base RF signal to a second base power level of the base RF signal, and the first pre-determined parameter level is achieved without detecting a change in the impedance of plasma in the plasma chamber caused by a transition from the second base power level to the first base power level (pars. [0133]-[0134]).
With respect to claim 23, the system of Koshimizu further includes wherein the first and second pre-determined non-base power levels are independent from the first and second base power levels that are applied to process a substrate (pars.[0116],[0118]-[0119],[0134]-[0135]).
With respect to claim 24, the system of Koshimizu in view of Oswald et al. further includes wherein the single impedance matching network 188 matches an impedance of the base RF generator 184 and the non-base RF generator 185 with an impedance of the plasma chamber (par. [0046]-[0047]-Oswald et al.).

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that Koshimizu, in which the reflection wave measuring circuit is used, teaches away from disclosing or suggesting that the synchronization between the base RF signal and the non-base RF signal occurs without detection of a change in the impedance within the plasma.  
As stated above, Koshimizu simply discloses that the non-base RF signal is controlled based on a reflection wave measurement (par.[0119]).   Koshimizu fails to mention whether synchronization between the base RF signal and the non-base RF signal occurs without detection of a change in a plasma impedance (par.[0133])).  However, it is obvious to one having ordinary skill in the art to determine the optimum time for synchronization between the base RF signal and the non-base RF signal through routine experimentation (In re Aller, USPQ 233 (CCPA 1955), In re Boesch, 205 USPQ 215 (CCPA 1980)).  In other words, in order to simplify an advanced procedure, the measuring step can be eliminated by learning the optimum processing parameters from past synchronizations.  Additionally, the motivation to have synchronization between the base RF signal and the non-base RF signal occurs without detection of a change in a plasma impedance is to optimize this parameter in order to reduce the complexity of the operation from one batch to the next.  Therefore, the apparatus of Koshimizu in view of Oswald satisfies the claimed requirements
Applicant has argued that the combination of Koshimizu and Oswald does not disclose or suggest “an external controller coupled to the base RF generator and the non-base RF generator via a connection, wherein the external controller is configured to .. . send a control signal to the base RF generator via the connection to control pulsing of a base RF signal between a first base power level and a second base power level . . . send the control signal to the non-base RF generator to control pulsing of a non-base RF signal”, as is recited in claim 1. 
As previous stated in Office action mailed on April 7, 2022, the control unit 80 is configured to send a control signal to a base RF generator 28 and a non-base RF generator 128 via a shared connection (par.[0116]-[0120]).  It is conventionally known for the control unit to include a common line within the control unit box and the common line will split once it leaves the control unit to connect to the separate RF generators.  In other words, the interconnections within the control unit box are not seen; however, it is obvious design choice to have a common line within the control unit box.  Nevertheless, Yoshida’108 shows that it is conventional to have a common line extend out of a controller 60 and then the line splits to each RF generator 30 (Fig. 1).  Furthermore, as seen in Figure 16, the power levels of the base RF generator and the non-base RF generator are synchronized (par.[0118]).  Hence, it is obvious that in order for synchronization of the base RF generator and the non-base RF generator to take place, the control signal must be sent at the same time.  Therefore, the apparatus of Koshimizu in view of Oswald et al. satisfies the claimed requirements.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716